Exhibit 3.1 AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF EMPIRE RESORTS, INC. (as most recently amended on November 12, 2009) FIRST: The name of the corporation is Empire Resorts, Inc. (the "Corporation"). SECOND: The registered office of the corporation and registered agent in the State of Delaware is to be located at 32 Loockerman Square, Suite L-100 in the City of Dover, County of Kent. The name of its registered agent is The Prentice-Mall Corporation System, Inc. THIRD: The nature of the business, and the objects and purposes proposed to be transacted, promoted and carried on, are to do any and all things herein mentioned, as fully and to the same extent as natural persons might or could do, and in any part of the world, viz: To do any lawful act or thing for which a corporation may be organized under the General Corporation Law of the State of Delaware (the "GCL"). FOURTH: The total number of shares of stock that the Corporation shall have the authority to issue is one hundred million (100,000,000), consisting of ninety−five million (95,000,000) shares of Common Stock, each such share having a par value of $.01, and five million (5,000,000) shares of Preferred Stock, each such share having a par value of $.01. The Board of Directors is expressly authorized to issue Preferred Stock without stockholder approval, in one or more series, and to fix for each such series such voting powers, full or limited, and such designations, preferences and relative, participating, optional or special rights and such qualifications, limitations or restrictions thereof as shall be stated and expressed in the resolution or resolutions adopted by the Board of Directors providing for the issue of such series and as may be permitted by the Delaware General Corporation Law. FIFTH: The name and mailing address of the Incorporator is: Spencer McAdams c/o Olshan Grundman Frome & Rosenzweig 505 Park
